Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Claims 2 and 4 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “an outdoor unit of a heating, ventilation, and air conditioning (HVAC) system” (lines 4-5) renders the claim indefinite as it is unclear if the recitation refers to the previously recited “outdoor unit of an HVAC system” (claim 1, lines 1-2).  For examination purposes it is assumed that the “outdoor unit of a heating, ventilation, and air conditioning (HVAC) system” (claim 1, lines 4-5) refers to the “outdoor unit of an HVAC system” (claim 1, lines 1-2).
Regarding claim 6, the recitation “an outdoor unit of a heating, ventilation, and air conditioning (HVAC) system” (lines 3-4) renders the claim indefinite as it is unclear if the recitation refers to the previously recited “outdoor unit of an HVAC system” (claim 6, lines 1-2).  For examination purposes it is assumed that the “outdoor unit of a heating, ventilation, and air conditioning (HVAC) system” (claim 6, lines 3-4) refers to the “outdoor unit of an HVAC system” (claim 6, lines 1-2).
Claims 3, 5, and 7-12 are rejected as depending from a rejected claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Villar (US 2014/0075980) and Hanin (US 2,702,175), and .
Regarding claims 1, 3, 5, and 9, Villar discloses a HVAC stand assembly (210) being configured to elevate an outdoor unit (205) of an HVAC system to a height sufficient to avoid flood waters, the assembly comprising:
A structure (Figure 1A: Defined by at least elements 145, 155, and 165) operable to permanently support an entire weight of the outdoor unit of the HVAC system, the structure having a top surface, a bottom surface, and a first edge (See annotated Figure 2 for example).  However, Villar does not explicitly teach or disclose the structure in the form of a table.
Hanin teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (84) of an HVAC system, the assembly comprising: a structure (Defined by at least 26 and 30) in the form of a table that is operable to support an entire weight of the outdoor unit of the HVAC system (Figure 2), the structure having a top surface (Figures 3 and 4: Defined by a top surface of any of 26 and 30), a bottom surface (Figures 3 and 4: Defined by a bottom surface of any of 26 and 30), and a first edge (Figures 3 and 4: Defined by any of 16, 18, 20, and 28).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the structure as disclosed by Villar in the form of a table as taught by Hainin to improve stability of a HVAC stand assembly by supporting an entire bottom surface of an outdoor unit of an HVAC system on a top surface of a HVAC stand assembly.
Villar further discloses a plurality of legs (125), where the legs are positionable in a deployed position in which each of the legs extend downwardly from the structure 
While Villar discloses a plurality of legs as discussed above, Villar does not teach or disclose each of the legs as being pivotally coupled to the table.
Baylinson discloses a HVAC stand assembly (52) being configured to elevate an outdoor unit (10) of an HVAC system, the assembly comprising: a structure (Defined by at least 54) in the form of a table that is operable to support an entire weight of the outdoor unit of the HVAC system (Col. 3, lines 38-50), the structure having a top surface (Figures 3 and 4: Defined by a top surface of 54), a bottom surface (Figures 3 and 4: Defined by a bottom surface of 54), a first edge (Figures 3 and 4: Defined by 82), and a plurality of legs (60, 62, 64, and 66), where each of the legs being pivotally coupled to the table (Figure 1 and Col. 2, lines 30-42), where the legs being positionable in a deployed position having each of the legs extending downwardly from the structure where the structure is operable to elevate the outdoor unit of the HVAC system above a support surface (i.e. the ground) (Figure 1 and Col. 2, lines 30-42 and Col. 3, lines 38-
Further, while Villar discloses a plurality of legs as discussed above, Villar does not teach or disclose each of the legs having an adjustable length thereby facilitating the table to be elevated to a desired height.
Hanin teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (84) of an HVAC system, the assembly comprising: a structure (Defined by at least 26 and 30) in the form of a table that is operable to support an entire weight of the outdoor unit of the HVAC system (Figure 2), the structure having a top surface (Figures 3 and 4: Defined by a top surface of any of 26 and 30), a bottom surface (Figures 3 and 4: Defined by a bottom surface of any of 26 and 30), a first edge (Figures 3 and 4: Defined by any of 16, 18, 20, and 28), and plurality of legs (Defined at least by elements 46, 48, 50, and 54), where the legs being positionable in a deployed position claim 3) a plurality of pins (60) are extendable through the first portion of a respective one of the legs to engage a respective one of the apertures in the second portion of the respective leg for retaining the respective leg at a desired height (Figure 4 and Col. 2, line 85 to Col. 3, line 24).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the plurality of legs as disclosed by Villar in the form of adjustable length legs as taught by Hanin to improve HVAC stand assembly versatility by configuring the 
Further, Villar does not teach or disclose an engagement that is configured to secure the structure to an exterior of a building being serviced by the outdoor unit of the HVAC system.
Roland (Figure 4) teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (1) of an HVAC system, the assembly comprising: a table (50) that is operable to support the outdoor unit of the HVAC system (Figure 4), a plurality of legs (99), and at least one engagement (Figures 4-8 and Col. 7, lines 55-63: See protruding element of the table 50 that comprises openings 26), where the table has a first edge (Figure 5 and 6 and Col. 7, lines 55-63: See edge of the table 50 where the at least one engagement is located), where the at least one engagement is coupled to and extends laterally away from the table (Figure 6), and where the at least one engagement is operable to secure the table to an exterior of a building being serviced by the outdoor unit of the HVAC system (Figures 1-4 and Col. 7, lines 55-63), where (claim 5) the at least one engagement is positioned on the first edge of the table (Figures 5 and 6), where the table is oriented such that the first edge faces the building (Figures 5 and 6), and where the at least one engagement has a plurality of fastener openings (26) extending therethrough for receiving a fastener (Figures 4-8 and Col. 7, lines 55-63) that engages the building for securing the table to the building (Figures 4-8 and Col. 7, lines 55-63: The beam 20 is disclosed as permanently attached to the building, therefore the beam is being interpreted as an integral part of the building to which the table 50 of the HVAC stand assembly 10 is attached to via a fastener that claim 9) the table is located a distance away from the building when said table is secured to said building (Figure 4), and where the table is attached to the building such that moving water flowing past the table is unable to change the distance between said table and said building (Figures 4-8 and Col. 7, lines 55-63: The table is fixedly attached to the building).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the HVAC stand assembly as disclosed by Villar with at least one engagement as taught by Rowland to improve HVAC stand assembly safety by configuring the HVAC stand assembly to be fixedly attached in place while in use.
Further, while Villar as modified by Rowland discloses a HVAC stand assembly comprising at least one engagement, Villar as modified by Rowland does not explicitly teach or disclose a HVAC stand assembly comprising a plurality of engagements.
Geary teaches a HVAC stand assembly (110) being configured to elevate an outdoor unit (1) of an HVAC system (Figures 1-3), the assembly comprising: a table (Defined by at least 132, 134, 138) that is operable to support the outdoor unit of the HVAC system (Figures 1-3), and a plurality of engagements (140), where each of the engagements are operable to secure the table to an exterior of a building being serviced by the outdoor unit of the HVAC system (Figures 1-3 and Paragraph 27), and where (claim 5) where the engagements are spaced apart from each other (Figures 1-3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the HVAC stand assembly as disclosed by Villar as modified by Rowland with a plurality of engagements as taught by Geary to improve 
Note: Villar as modified by Rowland discloses the claimed invention except for a plurality of engagements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the HVAC stand assembly as disclosed by Villar as modified by Rowland with a plurality of engagements in order to improve HVAC stand assembly safety by configuring the HVAC stand assembly to be fixedly attached to a building at multiple locations in place while in use, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the table is attached to the building such that moving water flowing past the table is unable to change the distance between said table and said building” (claim 9, lines 3-4) constitutes a functional limitation, there being no differentiating structure recited.

    PNG
    media_image1.png
    454
    487
    media_image1.png
    Greyscale

Regarding claims 6 and 12, Villar discloses a HVAC stand assembly (210) being configured to elevate an outdoor unit (205) of an HVAC system to a height sufficient to avoid flood waters, the assembly comprising:
A structure (Figure 1A: Defined by at least elements 145, 155, and 165) operable to permanently support an entire weight of the outdoor unit of the HVAC system, the structure having a top surface, a bottom surface, and a first edge (See annotated Figure 2 for example).  However, Villar does not explicitly teach or disclose the structure in the form of a table.
Hanin teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (84) of an HVAC system, the assembly comprising: a structure (Defined by at least 26 and 30) in the form of a table that is operable to support an entire weight of the outdoor unit of the HVAC system (Figure 2), the structure having a top surface 
Villar further discloses a plurality of legs (125), where the legs are positionable in a deployed position in which each of the legs extend downwardly from the structure such that the structure is operable to elevate the outdoor unit of the HVAC system above a support surface (e.g. 233/234) (Figures 1A and 2), where each of the legs have a top end and a bottom end (Annotated Figure 2), where the top end of each of the legs is coupled to the bottom surface of the structure (Annotated Figure 2), where each of the legs being aligned with a respective one of four corners of the bottom surface of the structure (Figures 1A and 2), where the legs comprise a plurality of feet (135) such that each of the feet are coupled to the bottom end of a respective one of the legs independent from each other foot (Figure 1A and Annotated Figure 2), and where each of the feet having a planar bottom surface where each of the feet is configured to abut the support surface (Figures 1A and 2).
While Villar discloses a plurality of legs as discussed above, Villar does not teach or disclose each of the legs as being pivotally coupled to the table.
Baylinson discloses a HVAC stand assembly (52) being configured to elevate an outdoor unit (10) of an HVAC system, the assembly comprising: a structure (Defined by 

Hanin teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (84) of an HVAC system, the assembly comprising: a structure (Defined by at least 26 and 30) in the form of a table that is operable to support an entire weight of the outdoor unit of the HVAC system (Figure 2), the structure having a top surface (Figures 3 and 4: Defined by a top surface of any of 26 and 30), a bottom surface (Figures 3 and 4: Defined by a bottom surface of any of 26 and 30), a first edge (Figures 3 and 4: Defined by any of 16, 18, 20, and 28), and plurality of legs (Defined at least by elements 46, 48, 50, and 54), where the legs being positionable in a deployed position having each of the legs extending downwardly from the structure where the structure is operable to elevate the outdoor unit of the HVAC system above a support surface (Figures 1, 2, and 4), where each of the legs having an adjustable length thereby facilitating the table to be elevated to a desired height (Figure 4 and Col. 2, line 85 to Col. 3, line 24), where each of the legs having a top end and a bottom end (Figure 4), each of the legs comprising a first portion (i.e. defined by 46, 48, and 50) slidably receiving a second portion (i.e. defined by 54) such that each of the legs has a telescopically adjustable length (Figure 4 and Col. 2, line 85 to Col. 3, line 24), where each of the legs being aligned with a respective one of four corners of the bottom surface of the structure (Figures 1A and 2), where the second portion of each of the legs having a plurality of apertures (58) extending therein and being vertically distributed on the second portion (Figure 4 and Col. 2, line 85 to Col. 3, line 24), where the legs 
Further, Villar does not teach or disclose an engagement that is configured to secure the structure to an exterior of a building being serviced by the outdoor unit of the HVAC system.
Roland (Figure 4) teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (1) of an HVAC system, the assembly comprising: a table (50) that is operable to support the outdoor unit of the HVAC system (Figure 4), a plurality of legs (99), and at least one engagement (Figures 4-8 and Col. 7, lines 55-63: See protruding element of the table 50 that comprises openings 26), where the table has a first edge (Figure 5 and 6 and Col. 7, lines 55-63: See edge of the table 50 where the at least one engagement is located), where the at least one engagement is coupled to and extends laterally away from the table (Figure 6), and where the at least one claim 12) the table is located a distance away from the building when said table is secured to said building (Figure 4), and where the table is attached to the building such that moving water flowing past the table is unable to change the distance between said table and said building (Figures 4-8 and Col. 7, lines 55-63: The table is fixedly attached to the building).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the HVAC stand assembly as disclosed by Villar with at least one engagement as taught by Rowland to improve HVAC stand assembly safety by configuring the HVAC stand assembly to be fixedly attached in place while in use.
Further, while Villar as modified by Rowland discloses a HVAC stand assembly comprising at least one engagement, Villar as modified by Rowland does not explicitly teach or disclose a HVAC stand assembly comprising a plurality of engagements.

Note: Villar as modified by Rowland discloses the claimed invention except for a plurality of engagements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the HVAC stand assembly as disclosed by Villar as modified by Rowland with a plurality of engagements in order to improve HVAC stand assembly safety by configuring the HVAC stand assembly to be fixedly attached to a building at multiple locations in place while in use, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the table is attached to the building such that moving water flowing past the table is unable to change the distance between said table and said building” (claim 12, lines 3-4) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 7, Villar as modified by Hanin discloses a HVAC stand assembly comprising a table as discussed above, where the HVAC system is positioned on the top surface (Figures 1A and 2).
Regarding claim 8, Villar as modified by Hanin discloses a HVAC stand assembly comprising a table as discussed above, where the table supports the entire weight of the HVAC system (Figures 1A and 2).
Regarding claim 10, Villar as modified by Hanin discloses a HVAC stand assembly comprising a table as discussed above, where the HVAC system is positioned on the top surface (Figures 1A and 2).
Regarding claim 11, Villar as modified by Hanin discloses a HVAC stand assembly comprising a table as discussed above, where the table supports the entire weight of the HVAC system (Figures 1A and 2).




Response to Arguments
Regarding the arguments on page 6, line 11 to page 7, line 7:
	Applicant alleges that Baylinson does not teach or disclose the claimed invention in that Baylinson art does not teach or disclose claim 1 as amended.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that there is no motivation to combine a temporary structure as disclosed by Baylinson with a permanent structure as disclosed by Villar.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each and every cited reference relied upon in the rejection of the instant claims is directed to the support (either temporary or permanent) of air conditioning units or outdoor units of a HVAC system.
Specifically, Baylinson discloses a HVAC stand assembly (52) being configured to elevate an outdoor unit (10) of an HVAC system, the assembly comprising: a table (54) that is operable to support the outdoor unit of the HVAC system (Col. 3, lines 38-
Moreover, recitations directed to “operable to permanently support an entire weight of an outdoor unit of a HVAC system” (e.g. claim 1, lines 3-4) amount to and are dependent upon the manner in which the device is used.  Specifically, one individual is capable of using the device of Baylinson to support an outdoor unit of a HVAC system temporarily, whereas another individual is capable of using the device of Baylinson to support an outdoor unit of a HVAC system indefinitely either out of laziness or for storing the outdoor unit of a HVAC system above the ground.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.
Regarding the arguments on page 7, lines 8-13:
Applicant alleges that none of the cited references teach or disclose a table operable to be secured to a building being services by the outdoor unit of the HVAC 
This recitation is explicitly taught by Rowland, where Roland (Figure 4) teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (1) of an HVAC system, the assembly comprising: a table (50) that is operable to support the outdoor unit of the HVAC system (Figure 4), a plurality of legs (99), and at least one engagement (Figures 4-8 and Col. 7, lines 55-63: See protruding element of the table 50 that comprises openings 26), where the table has a first edge (Figure 5 and 6 and Col. 7, lines 55-63: See edge of the table 50 where the at least one engagement is located), where the at least one engagement is coupled to and extends laterally away from the table (Figure 6), and where the at least one engagement is operable to secure the table to an exterior of a building being serviced by the outdoor unit of the HVAC system (Figures 4-8 and Col. 7, lines 55-63: The beam 20 is disclosed as permanently attached to the building, therefore the beam is being interpreted as an integral part of the building to which the table 50 of the HVAC stand assembly 10 is attached to via a fastener that passes through holes 26).
Regarding the arguments on page 7, lines 14-16:
Applicant alleges that claim 3 is allowable by virtue of dependency from claim 1.  Applicant’s arguments have been considered but are not found to be persuasive for the reasons as discussed above.



Regarding the arguments on page 7, line 17 to page 8, line 16:
Applicant alleges that claim 5 is allowable by virtue of dependency from claim 1.  Applicant’s arguments have been considered but are not found to be persuasive for the reasons as discussed above.
Applicant also alleges that none of the cited references disclose “a plurality of engagements, where each of the engagements are coupled to and extend laterally away from the table, and where each of the engagements is operable to secure the table to an exterior of a building being serviced by the outdoor unit of the HVAC system” as recited in claim 1.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that Rowland does not teach or disclose an engagement having an opening that receives a fastener for securing the table to the building in that Rowland teaches a cantilevered shelf that is incorporated into the building to which it is mounted. Applicant’s arguments have been considered but are not found to be persuasive.
As discussed above (See “Regarding the arguments on page 7, lines 8-13”) and as discussed in the 35 USC 103 rejections above, this feature is explicitly disclosed by Rowland.  Namely, Roland (Figure 4) teaches a HVAC stand assembly (10) being configured to elevate an outdoor unit (1) of an HVAC system, the assembly comprising: a table (50) that is operable to support the outdoor unit of the HVAC system (Figure 4), a plurality of legs (99), and at least one engagement (Figures 4-8 and Col. 7, lines 55-63: See protruding element of the table 50 that comprises openings 26), where the table has a first edge (Figure 5 and 6 and Col. 7, lines 55-63: See edge of the table 50 where 
Regarding the arguments on page 8, lines 17-22:
Applicant also alleges that there is no motivation to combine a temporary structure as disclosed by Baylinson with a permanent structure as disclosed by Villar.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each and every cited reference relied upon in the rejection of the instant claims is directed to the support (either temporary or permanent) of air conditioning units or outdoor units of a HVAC system.

Regarding the arguments on page 8, line 23 to page 9, line 4:
Applicant alleges that claims 5 and 6 are allowable by virtue of dependency from claim 1.  Applicant’s arguments have been considered but are not found to be persuasive for the reasons as discussed above.
Regarding the arguments on page 9, lines 5-9:
Applicant alleges that new claims 7-12 are allowable by virtue of dependency.  Applicant’s arguments have been considered but are not found to be persuasive for the reasons as discussed above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0187025 discloses a HVAC stand assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763